DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 8-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10827878 in view of Nadal (US 2016/0183723).  
 	Regarding claim 8, ‘878 discloses “a cooking accessory insert for a cooking grill, the cooking grill having a firebox and a burner disposed within the firebox, the cooking accessory comprising: a heat distribution duct having a top end and a bottom end, and a plurality of side walls extending from said top end to said bottom end and defining an open interior space of said heat distribution duct, said plurality of side walls sloping inward from the top end to a bottom end where bottom edges of the side walls define an opening formed at the bottom end; a flat top surface that substantially covers and closes the top end of said heat distribution duct; and a pair of convection channels provided in the flat top surface, each convection channel being located proximate to and inside a position where a corresponding one of said cover side walls meets said top surface, the convection channels being open to an interior of the heat distribution duct to provide convective communication between said interior of said heat distribution duct and a cooking space 
 	‘878 is silent regarding a cooking space above said flat top surface. 
 	Nadal teaches “convective communication between said interior of said heat distribution duct and a cooking space above said flat top surface” (40 is a heat distribution duct defines a convective communication between said duct 40 and a cooking space above plate 52’ and below the cover 27). ‘878 teaches a cooking device. Nadal teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘878 with Nadal, by adding another cooking space according to Nadal, to provide a cooking area for user to cook food items. 
 	Regarding claim 9, modified ‘878 discloses “a cooking surface element disposed on said top surface of said heat distribution duct” (‘878, claim 2).
 	Regarding claim 10, modified ‘878 discloses “said cooking surface element is a baking stone” (‘878, claim 3).
 	Regarding claim 11, modified ‘878 discloses “said cooking surface element is spaced above said top surface by a plurality of spacers” (‘878, claim 4).
 	Regarding claim 12, modified ‘878 discloses “said plurality of side walls define an inverted, truncated pyramid shape between said top end and said bottom end” (‘878, claim 5).
 	Regarding claim 13, modified ‘878 discloses “at least one supporting element extending laterally the top end or the top surface” (‘878, claim 1), “wherein the at least one supporting element is adapted to engage with a part of the grill to support said heat distribution duct within the firebox of the grill” (‘878, claim 1).
 	Regarding claim 14, modified ‘878 discloses “said bottom end of said heat distribution duct is adapted to adjoin a burner of the cooking grill” (‘878, claim 6).
 	Regarding claim 15, modified ‘878 discloses “a cover having at least a pair of cover side walls extending from side edges of a cover top to opposite side edges of said flat top surface, wherein a partially enclosed cooking space is defined between said cover and said flat top surface” (‘878, Claim 1).
 	Regarding claim 16, modified ‘878 discloses wherein: “said cover comprises said cover top, said at least a pair of cover side walls extending downward from said cover top and an open front; and wherein said cover is removable” (‘878, Claim 7).





Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a cover having at least a pair of cover side walls extending from side edges of a cover top to opposite side edges of said flat top surface” (Claim 15. Currently, there is no drawing show as to how the cover having a pair of side walls extending from side edges of a cover top to opposite side edges of said flat top surface) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 8 recites “said cover side walls” at line 12. It is unclear what the said cover side walls refers to. In addition, there is insufficient antecedent basis regarding this claim limitation. 
 	Claim 15 recites “a cover having at least a pair of cover side walls extending from side edges of a cover top to opposite side edges of said flat top surface”. It is unclear what a cover top refers to. Does that mean side edges of a cover top is another structure different from the cover or does that mean the cover top is part of the cover?  Currently, there is insufficient information in regards a cover top in relation to the cover and said flat top surface. As best understood, the cover top is part of the cover. For examining purpose, examiner has interpreted the above claim limitations to “a cover having at least a pair of cover side walls position next to said flat top surface”.  (this is not a proposed amendment).
 	Claim 16 recites “The cooking accessory insert for a cooking grill according to claim 16”. It is unclear what claim 16 depends to. 


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 8, 12 and 14 are rejected under 35 U.S.C. 102 a1 as being anticipated by Hait (US 4,508,094).
 	Regarding claim 8, Hait discloses “a cooking accessory insert” (fig.5, 60 and 28 pointed at the cooking accessory insert) “for a cooking grill, the cooking grill having a firebox and a burner disposed within the firebox” (intended use. This limitation is not positively recited), the cooking accessory comprising: 
 	“a heat distribution duct having a top end and a bottom end” (fig.5, 60 has a top end (60a pointed at the top end) and a bottom end (61b pointed at the bottom end)), and 
 	“a plurality of side walls extending from said top end to said bottom end and defining an open interior space of said heat distribution duct” (60 has a plurality of side walls extending form the top end to said bottom end. See annotated fig.5 for plurality of side walls), “said plurality of side walls sloping inward from the top end to a bottom end where bottom edges of the side walls define an opening formed at the bottom end” (fig.5, 60 shows the plurality of side walls sloping inward from the top end to a bottom end where the bottom edges (63b pointed at the one of edge) of side walls define an opening formed at the bottom end); 
 	“a flat top surface that substantially covers and closes the top end of said heat distribution duct” (fig.5 and 8 show a flat top surface 28 that substantially covers and closes the top end of the heat distribution duct); and 
 	“a pair of convection channels provided in the flat top surface” (at least one of opening can be a first convection channel and another one of opening can be another channel or see annotated fig.5 for details), “each convection channel being located proximate to and inside a position where a corresponding one of said cover side walls meets said top surface” (annotated fig.5), “the convection channels being open to an interior of the heat distribution duct to provide convective communication between said interior of said heat distribution duct” (annotated fig.5) and “a cooking space above said flat top surface” (the cooking space above said flat top surface 28); wherein “said heat distribution duct is configured for removable placement within the firebox of the grill with said bottom end positioned proximate to a top of the burner and with said opening positioned in convective communication with the burner” (the heat distribution duct is capable of removable placement within the firebox of the grill. Examiner noted that the structures the grill and burner is not positively recited. The preamble only requires a cooking accessory insert).
 	Regarding claim 12, Hait discloses “said plurality of side walls define an inverted, truncated pyramid shape between said top end and said bottom end” (fig.5, 60).
 	Regarding claim 14, Hait discloses “said bottom end of said heat distribution duct” (60) “is adapted to adjoin a burner of the cooking grill” (60 is capable of adjoin a burner of the cooking grill).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hait (US 4,508,094) in view of Johnston et al. (US 2016/0227965).
 	Regarding claim 9, Hait discloses all the features of claim limitations as set forth above except for a cooking surface element disposed on said top surface of said heat distribution duct.
 	Johnston et al. teaches “a cooking surface element” (52 and 24) disposed on said top surface of said heat distribution duct” (fig.1, 47). Hait teaches a cooking device. Johnston et la. teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hait with Johnston et al., by adding Johnston et al.’s cooking surface element to provide handle support device and baking stone for easy handling and cooking desired type of food item. 
 	Regarding claim 10, modified Hait discloses “said cooking surface element is a baking stone” (Johnston, pizza stone 24).
 	Regarding claim 11, modified Hait discloses “said cooking surface element is spaced above said top surface by a plurality of spacers” (Johnston, the baking stone 24 is above said top surface 47 via the spacers 60).


 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hait (US 4,508,094) in view of Johnston et al. (US 2016/0227965).
 	Regarding claim 13, Hait discloses all the features of claim limitations as set forth above except for at least one supporting element extending laterally the top end or the top surface wherein the at least one supporting element is adapted to engage with a part of the grill to support said heat distribution duct within the firebox of the grill.
 	Johnston et al. teaches “at least one supporting element extending laterally the top end or the top surface” (at least one supporting element 52 extending laterally the top end or the top surface 47), wherein “the at least one supporting element” (52) “is adapted to engage with a part of the grill to support said heat distribution duct within the firebox of the grill” (52 is capable of engage with a part of the grill to support said heat distribution duct within the firebox of the grill). Hait teaches a cooking device. Johnston et al. teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hait with Johnston et al., by adding Johnston et al.’s cooking surface element to provide handle support device and baking stone for easy handling and cooking desired type of food item.

 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hait (US 4,508,094) in view of O’Brien et al. (US 20070221191).
 	Regarding claim 15, Hait discloses all the features of claim limitations as set forth above except for a cover having at least a pair of cover side walls position next to said flat top surface, wherein a partially enclosed cooking space is defined between said cover and said flat top surface.
 	O’Brien et al. teaches “a cover having at least a pair of cover side walls position on said flat top surface” (fig.1 shows a cover 20 position next to said flat top surface), wherein “a partially enclosed cooking space is defined between said cover and said flat top surface” (fig.2 shows the door can be opened to form a partially enclosed cooking space between the said flat top surface). Hait teaches a cooking device. O’Brien et al. teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hait with O’Brien et al., by adding O’Brien et al.’s cover to Hait’s cooking device, to provide cover for keeping the moisture and helps cook food faster. 

 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hait (US 4,508,094) in view of O’Brien et al. (US 20070221191) as applied in claim 15 above, and further in view of Nelson (US 2010/0124596).
 	Regarding claim 16, modified Hait discloses “said cover comprises said cover top” (O’Brien et al., fig.1, 20) and “an open front” (O’Brien et al., fig.2 shows a door) and wherein “said cover is removable” (O’Brien et al., see fig.2).  
 	Modified Hait is silent regarding said at least a pair of cover side walls extending downward from said cover top and an open front.
 	Nelson teaches “said at least a pair of cover side walls extending downward from said cover top” (sidewall 13 extending downward from said cover top). Hait teaches a cooking device. Nelson teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hait with Nelson, by modifying the shape of the cover having two side walls, to provide desired shape for covering cooking region. 
 	



    PNG
    media_image1.png
    1058
    1040
    media_image1.png
    Greyscale







Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761